NOT FOR PUBLICATION                        FILED
                       UNITED STATES COURT OF APPEALS                    OCT 25 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   18-50273

                   Plaintiff-Appellee,           D.C. No. 3:17-CR-03825-JAH-1

     v.
                                                 MEMORANDUM*
MARIO ALBERTO BUENROSTRO-
LOPEZ,

                   Defendant-Appellant.

                      Appeal from the United States District Court
                         for the Southern District of California
                       John A. Houston, District Judge, Presiding

                             Submitted October 23, 2019**
                                Pasadena, California

Before: KLEINFELD and CALLAHAN , Circuit Judges, and RESTANI,*** Judge.

          Mario Alberto Buenrostro-Lopez (“Buenrostro”) was convicted of illegal re-

entry after removal in violation of 8 U.S.C. § 1326(b). He was arrested after a U.S.


*
      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
***
      The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
Border Patrol agent stopped the vehicle in which he was traveling near the U.S.-

Mexico border. During the stop, Buenrostro confessed to being in the country

illegally. He now appeals the district court’s denial of his motion to suppress the stop

for lack of reasonable suspicion. We affirm, holding that Border Patrol had

reasonable suspicion to make the stop.

      The court reviews reasonable suspicion determinations de novo. United States

v. Raygoza-Garcia, 902 F.3d 994, 999 (9th Cir. 2018). Border Patrol agents may

perform “brief investigatory stops” if supported by a “reasonable suspicion to

believe that criminal activity may be afoot.”         Id. at 999 (citation omitted).

“Reasonable suspicion is defined as a particularized and objective basis for

suspecting the particular person stopped of a criminal activity.” Id. at 999–1000

(citation and quotation omitted).

      When evaluating investigatory stops near the border, the Court considers “the

totality of the circumstances,” which “‘may include characteristics of the area,

proximity to the border, usual patterns of traffic and time of day, previous alien or

drug smuggling in the area, behavior of the driver, appearance or behavior of

passengers, and the model and appearance of the vehicle.’” Id. at 1000 (quoting

United States v. Valdes-Vega, 738 F.3d 1074, 1079 (9th Cir. 2013) (en banc)).

Courts are not to “divorc[e] factors from their context” and “the facts must be filtered

through the lens of the agents’ training and experience.” Valdes-Vega, 738 F.3d at


                                           2
1079 (citing United States v. Brignoni-Ponce, 422 U.S. 873, 884–85 (1975)).

      In making the stop, the Border Patrol agent relied on a call-in tip from a local

security guard who witnessed a vehicle picking up an individual from the brush, the

location and matching appearance of the vehicle, the erratic driving of the vehicle,

and the suspicious placement of sun visors on the vehicle’s dark-tinted windows.

      Telephone tips may serve as the basis for establishing reasonable suspicion

for an investigatory stop if they evince “sufficient indicia of reliability.” United

States v. Edwards, 761 F.3d 977, 983 (9th Cir. 2014) (citation omitted). Here,

several factors contribute to the call’s reliability: a security guard called into Border

Patrol, gave a first-hand account of a potential illegal-alien pickup in an area known

for such activity, and then called back to provide his contact information.

Additionally, the short timespan between the tipster’s report and stop, the agent’s

confirmation of the various details of the truck, the driver’s behavior, and the sun

visor placement further support the reasonableness of the stop.

             AFFIRMED.




                                           3